Citation Nr: 1719399	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-15 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for a lumbar spine
Disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower
extremity radiculopathy prior to May 14, 2015, and in excess of 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower
extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In February 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

In a June 2015 rating decision, an increased rating of 20 percent was assigned to the Veteran's right lower extremity radiculopathy, effective May 14, 2015.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

Regrettably, the Board determines that another remand is necessary so that records associated with the Veteran's claim and award of disability benefits from the Social Security Administration (SSA) may be obtained.  In February 2012, the VA was put on notice that the Veteran had received a fully favorable decision from the SSA.  The SSA decision indicates that the Veteran's degenerative disc disease is one of the disabilities on which the SSA benefit award was based; therefore, these outstanding, relevant records must be obtained before further adjudication of the claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992) (holding that when VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records pertinent to the Veteran's claims, to include records associated with the Veteran's application and award of SSA disability benefits.

2.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




